                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                        CIVIL ACTION NO. 5:20-CV-129-KDB-DCK

 RICHARD F. TALLANT and PATRICIA A.                       )
 RICHARD,                                                 )
                                                          )
                  Plaintiffs,                             )
                                                          )
     v.                                                   )      ORDER
                                                          )
 ELIZABETH S. TALLANT,                                    )
                                                          )
                  Defendant.                              )
                                                          )

          THIS MATTER IS BEFORE THE COURT on pro se Respondent’s “Motion For

Electronic Filing And Access” (Document No. 8) filed August 31, 2020. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion, the record, and applicable

authority, the undersigned will grant the motion in part and deny the motion in part.

          In consultation with the Clerk of Court’s staff, the undersigned will respectfully decline to

allow the pro se litigant to make electronic filings; however, if Respondent provides the Court

with her email address, the Court can add that address to the docket and allow Respondent to

receive electronic notices.

          IT IS, THEREFORE, ORDERED that pro se Respondent’s “Motion For Electronic

Filing And Access” (Document No. 8) is GRANTED in part and DENIED in part.

                                   Signed: September 2, 2020




      Case 5:20-cv-00129-KDB-DCK Document 10 Filed 09/03/20 Page 1 of 1
